TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00496-CV


                              Richard Bartholomew, Appellant

                                              v.

      US Bank National Association, as Indenture Trustee, for the CIM Trust 2016-3,
                   Mortgage-Backed Notes, Series 2016-3, Appellee


                   FROM THE COUNTY COURT OF MILAM COUNTY
           NO. CV09636, THE HONORABLE STEVE YOUNG, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s brief was originally due on October 7, 2019. After this Court granted

multiple motions requesting an extension of time to file his brief, appellant’s brief was due

February 5, 2020. In granting the most recent extension, this Court advised appellant that no

further extensions would be granted. To date, the brief has not been tendered for filing and is

overdue. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P.

42.3(b).



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed for Want of Prosecution

Filed: March 13, 2020